Citation Nr: 1222209	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for central sleep apnea with Cheyne Stokes respiration, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The RO denied the Veteran's claim.

A review of the Virtual VA paperless claims processing system revealed additional VA treatment records pertinent to the present appeal. These records have been carefully reviewed by the Board.


FINDINGS OF FACT

1. The Veteran did not report for a VA examination scheduled for March 2012. 

2. The Veteran was informed in a February 2012 letter that his claim would be rated based on the evidence he had already submitted if he failed to report for the scheduled VA examination without good cause. 

3. There is no evidence within the claims file that the Veteran attempted to notify VA that he could not attend the scheduled examination or that he has provided any good cause for failing to report.

4. The Veteran has been diagnosed with PTSD and central sleep apnea with Cheyne Stokes respiration.

5. A private pulmonologist submitted an October 2008 opinion that the Veteran's sleep apnea was associated with PTSD.


CONCLUSIONS OF LAW

1. Due to the Veteran's failure to appear for the March 2012 VA examination, his claim must be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2011).

2. The criteria for service connection for sleep apnea have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 6847 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The claims file reflects that private treatment records and records from the Social Security Administration remain outstanding. However, as the Veteran did not appear for the scheduled March 2012 VA examination, the law provides that his claim must be rated on the evidence already of record. 38 C.F.R. § 3.655(b). Regardless, as the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The record reflects the Veteran's contentions that he developed sleep apnea as a result of his service-connected PTSD. VA treatment records reflect that he has experienced a service-connected mental health disability since service, was diagnosed with PTSD in March 1999, and was diagnosed with central sleep apnea in 2006. The only medical opinion of record associates central sleep apnea with PTSD. Based on this evidence, the Board will grant the Veteran's claim for service connection. Alemany v. Brown, 9 Vet.App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet.App. 521, 522 (1996); Harder v. Brown, 5 Vet.App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310. Allen v. Brown, 7 Vet.App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran's available service treatment records reflect no complaints of, or treatment for, sleep disturbance. A May 1971 rating action granted entitlement to service connection for a nervous reaction. Based on the report of a March 1999 VA examination, the Veteran's mental health disability was later rated as PTSD. The 1999 examination report reflects the he experienced some sleep disruption due to nightmares. A private psychiatric evaluation dated July 2001 also reflects sleep disruption due to nightmares and that the Veteran reported occasionally only being able to sleep for a few hours at a time.

In January 2003, a private physician wrote to VA and opined that the Veteran experienced fatigue as a result of PTSD as well as a cardiac disability. A March 2003 private psychiatric evaluation report states that the Veteran had very few restful nights and was only able to sleep for a few hours at a time; his sleep disruption was attributed to his mental health status.

The Veteran was afforded a VA mental disorders examination in May 2003 to assess the severity of his PTSD. The examiner noted that the Veteran reported only being able to sleep for two (2) and a half to three (3) hours at a time and experiencing difficulty staying asleep. The examiner referred to the Veteran's "poor sleep habits" as a psychosocial stressor and listed it under Axis IV of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) multiaxial classification system. "Axis IV is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders (Axes I and II)." American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 37-43 (1994).

VA treatment notes reflect that the Veteran has been diagnosed with central sleep apnea with Cheyne Stokes respiratory pattern. Central sleep apnea is "sleep apnea resulting from failure of stimulation of the respiratory centers in the medulla;" it can be hereditary or result from disorders that affect the brain stem. Dorland's Illustrated Medical Dictionary (Dorland's), 118 (31st ed. 2007). Cheyne Stokes respiration is "breathing characterized by rhythmic waxing and waning of the rate and depth of respiration, with regularly occurring periods of apnea" that is seen especially when nervous centers have been affected. Dorland's at 1652. A private physician associated with Gary State Pulmonary Associates wrote to VA in October 2008. The physician opined that the Veteran's sleep apnea "does have association with posttraumatic stress disorder."

A March 2011 VA psychiatric treatment note lists the Veteran's mental health diagnoses as PTSD and insomnia. The note refers to insomnia as secondary to sleep apnea. The treatment note lists sleep apnea in Axis III of the DSM-IV multiaxial classification. "Axis III is for reporting current general medical conditions that are potentially relevant to the understanding or management of the individual's mental disorder." American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 37-43.

In October 2011, the Veteran attended a VA mental health follow-up appointment. The psychiatrist again listed his diagnoses and PTSD and insomnia. The note reflects that the goal of the Veteran's current VA mental health treatment was to maintain his mood stability. The prescribed treatment plan included psychoeducation, psychiatric medication, and continued use of the "BiPap" for sleep apnea.

The Veteran contends that he experiences his central sleep apnea secondary to PTSD. His claim must be rated based on the evidence already of record in accordance with 38 C.F.R. § 3.655(b). No evidence within the claims file supports a determination that the Veteran experiences sleep apnea as a direct result of his active duty service. However, the claims file contains a private October 2008 medical opinion associating the Veteran's central sleep apnea with his service-connected PTSD as well as VA treatment notes that can be read broadly for purposes of nexus.

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue under the "benefit-of-the-doubt" rule. Alemany, 9 Vet.App. 518. The Board finds the evidence at least in equipoise as to whether the Veteran's central sleep apnea is secondary to his service-connected PTSD: An October 2011 VA mental health treatment note characterizes the Veteran's treatment for sleep apnea as part of his PTSD treatment; the Veteran's private physician has opined that his sleep apnea is associated with PTSD; and medical definitions of the Veteran's particular type of sleep apnea indicate nervous system causation. 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. The benefit of the doubt rule will be applied and the claim for service connection for central sleep apnea, secondary to PTSD, is granted. However, in granting service connection for central sleep apnea, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for central sleep apnea with Cheyne Stokes respiration is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


